Title: To John Adams from Richard Rush, 13 July 1816
From: Rush, Richard
To: Adams, John


				
					Dear Sir.
					Washington July 13. 1816
				
				In a letter from one of our family in Philadelphia, I am given to understand, that Mr Dellaplaine has, as yet, made no request for the little manuscript character alluded to in a former letter which I had the pleasure to write you. But I have obtained a copy of it, which I beg leave herewith to enclose. It may be much too imperfect for the publick eye. I will say this of it however, that as far as it goes it is full of merit. It would enrich, as I think, in the form of a note or addendum, some more full biography, from whatever hand such a work may at a future day come. At our fire side in Philadelphia it was always esteemed a precious little relict, and has been read to many a friend. The copy sent, which is respectfully designed for the acceptance of Mrs Adams and the grandchildren about you, is taken, word for word, from the original in my father’s handwriting. It was written during the revolution, except a few sentences towards the close which he added afterwards.  Allow me to say, that I have read within the last few days, what I have esteemed quite a treat. It is the letter dated “Quincy February 6. 1816” addressed to the society established in Massachusetts to discourage war. I rejoice in its publication. There is nothing in Tacitus that goes beyond it. I beg to offer, as usual, the tribute of my respectful admiration and friendship.
				
					Richard Rush.
				
				
			